Exhibit 10.06

 

LOGO [g49154img001.jpg]

 

Stephanie W. Abramson

Chief Legal Officer

Chief Corporate Development Officer

Corporate Secretary

 

July 12, 2002

 

PERSONAL & CONFIDENTIAL

 

Mr. Jeff R. Scherb

3363 White Eagle Drive

Naperville, Illinois 60564

 

Dear Jeff:

 

On behalf of Heidrick & Struggles, Inc., 1 am pleased to confirm the terms of
your employment to you, subject to the approval of the Board of Directors of
Heidrick & Struggles International, Inc.

 

Start Date: You will commence employment on September 9, 2002.

 

Title. You will serve as Chief Information Officer reporting to the Chief
Executive Officer of Heidrick & Struggles International, Inc. (the “Company”).
You will also have the internal title of Senior Partner. You will be a member of
the Global Operating Committee (“GOC”) or its equivalent. Initially you will be
located in the Company’s corporate offices in Chicago.

 

Base Salary. Your base salary is $300,000 annually, subject to review on a
24-month basis.

 

Target Bonus. Your target bonus for 2003 will be 100% of base salary to be paid
when bonuses are paid to executive officers in March of 2004, in accordance with
the Company’s Management Incentive Plan. Your bonus for 2002 will be $150,000
and will be paid when bonuses are paid to executive officers in March of 2003.
Bonuses (other than your 2002 bonus) are discretionary and are not earned until
approved by the Compensation Committee and/or the Board of Directors of the
Company and, subject to the provisions of the Change in Control Severance Plan,
will be payable only if you are in the Company’s employ on the regular bonus
payment date.

 

245 Park Avenue New York, NY 10167-0152 Phone: 212/551-1639 Fax: 046/487-0412
Voice Mail: 800/846-8456 Email: _____

 

Heidrick & Struggles International, Inc. Offices in Principal Cities of the
World

 



--------------------------------------------------------------------------------

Mr. Jeff R. Scherb

July 12, 2002

Page 2

 

Incentive Compensation and Other Plans. You will be eligible to participate in
the incentive and other executive compensation plans applicable to members of
GOC and executive officers, including, without limitation, the performance share
plan, the annual bonus plan and the management stock option plan which have been
provided to you. In 2003, you will receive a grant of 20,000 options under the
Management Stock Option Plan and an award of 10,000 shares under the Performance
Share Plan for the three-year period ending in 2006. In addition, as soon as
administratively feasible after your start date you will receive a pro-rated
award under the Performance Share Plan for the Performance Cycle ending in 2005.
You will also be eligible to participate in the Change In Control Severance Plan
in Tier One and the Severance Plan in the tier for Top Management.

 

Sign-On Arrangements.

 

Options. You will receive a stock option grant to purchase 20,000 shares of
Heidrick & Struggles International, Inc. common stock as soon as
administratively feasible after you commence employment. The options will be
granted at the closing price of the common stock as reported on NASDAQ on the
trading day on which you commence employment, will vest at the rate of one-third
on each of the first, second and third anniversaries of the date of grant and
will have a term of 5 years from the date of grant; provided, however, that all
of your unvested options shall vest immediately if the Company terminates your
employment without Cause or you resign for Good Reason prior to the date on
which all of such options have vested.

 

Restricted Stock. You will receive an award of 10,000 restricted shares of
Heidrick & Struggles International, Inc. common stock as soon as
administratively feasible after you commence employment. Such shares will vest
at the rate of 50% on March 31, 2003 and 25% on each of September 30, 2003 and
2004; provided, however, that all of your unvested restricted stock shall vest
immediately if the Company terminates your employment without Cause or you
resign for Good Reason prior to the date on which all such restricted stock has
vested.

 

The term “Good Reason” shall mean (i) a diminution of the amount of your base
salary or target bonus or benefits or level of eligibility for stock options or
other incentive programs unless such diminution is consistent with other
employees at your level; (ii) the elimination of your position or a diminution
of responsibilities associated with your position, or (iii) a requirement by the
company that you perform your duties on a full-time basis in the Chicago
corporate office.

 

The term “Cause” shall mean (a) fraud, or the embezzlement or misappropriation
of funds or property of the Company or any of its affiliates by you, the
conviction of, or the entrance of a plea of guilty or nolo contendere by you, to
a felony, or a crime involving moral turpitude; (b) neglect, misconduct or
willful malfeasance which is materially

 



--------------------------------------------------------------------------------

Mr. Jeff R. Scherb

July 12, 2002

Page 3

 

injurious to the Company or any of its affiliates; or (c) willful failure or
refusal to perform your duties, or a willful, material breach of contract.

 

Benefits. You will be eligible to participate in the Company’s benefit programs
and will receive a detailed guide shortly after your starting date. The
Company’s benefit programs include group health and life/AD&D insurance,
long-term disability, short-term disability salary continuation, time-off
benefits (vacation, paid holidays, paid sick time), the Flexible Spending
Account and the Heidrick & Struggles, Inc. 401(k) Profit-Sharing and Retirement
Plan. The Company’s benefit programs, bonus programs and polices are reviewed
from time to time by Company management and may be modified, amended, or
terminated at any time.

 

Expenses. The Company’s Physical Examinations Policy will apply to you effective
immediately upon your employment commencement date. The Financial Planning
Program for Senior Partners will also apply to you. The Company will reimburse
you for all of your business expenses in accordance with its policies.

 

Confidentiality. Your employment with the Company under this Agreement
necessarily involves your access to and understanding of certain trade secrets
and confidential information pertaining to the business of the Company and its
affiliates. During the term of your employment with the Company and thereafter,
you will not, directly or indirectly, without the prior written consent of the
Company, disclose or use for the benefit of any person, corporation or other
entity, or for yourself any and all files, trade secrets or other confidential
information concerning the internal affairs of the Company and its affiliates,
including, but not limited to, information pertaining to its clients, services,
products, earnings, finances, operations, methods or other activities; provided,
however, that the foregoing shall not apply to information which is of public
record or is generally known, disclosed or available to the general public or
the industry generally (other than as a result of your breach of this covenant).
Notwithstanding the foregoing, you may disclose such information as is required
by law during any legal proceeding or to your personal representatives and
professional advisers and, with respect to such personal representatives and
professional advisers, you shall inform them of your obligations hereunder and
take all reasonable steps to ensure that such professional advisers do not
disclose the existence or substance thereof. Further, you shall not. directly or
indirectly, remove or retain, and upon termination of employment for any reason
you shall return to the Company, any records, computer disks, computer
printouts, business plans or any copies or reproductions thereof, or any
information or instruments derived therefrom, arising out of or relating to the
business of the Company and its affiliates or obtained as a result of your
employment by the Company.

 

Non-Solicitation/Non-Competition. During the term of your employment with the
Company and for a period of six-months after the termination of your employment
with the Company, you shall not (i) become an employee of or consultant to any
principal

 



--------------------------------------------------------------------------------

Mr. Jeff R. Scherb

July 12, 2002

Page 4

 

competitor of the Company in substantially the same function as your employment
with the Company or its affiliates in the twelve-months prior to termination of
your employment or (ii) directly or indirectly solicit or hire, or assist any
other person in soliciting or hiring, any employee of the Company or its
affiliates (as of your termination of employment with the Company) or any person
who, as of such date, was in the process of being recruited by the Company or
its affiliates, or induce any such employee to terminate his or her employment
with the Company or its affiliates.

 

Other Legal Matters.

 

You will be an “employee at will” unless or until you and the Company otherwise
agree in writing. The purpose of this arrangement is to permit either of us to
terminate employment and compensation at any time with or without Cause or Good
Reason, except for such period of notice as may be expressly provided in writing
under written Company employment policies in effect at the time of such
termination. Your initial and continuing employment will be subject to your
having the ability to work legally in the United States.

 

You have advised the Company that your execution and performance of the terms of
this Agreement do not and will not violate any other agreement binding on you or
the rights of any third parties and you understand that in the event this advice
is not accurate the Company will not have any obligation to you under this
Agreement.

 

This letter agreement contains our entire understanding and can be amended only
in writing and signed by you and the Chief Executive Officer. You specifically
acknowledge that no promises or commitments have been made to you that are not
set forth in this letter.

 

Any controversy or claim arising out of or relating to this agreement or for the
breach thereof, or your employment, including without limitation any statutory
claims (for example, claims for discrimination including but not limited to
discrimination based on race, sex, sexual orientation, religion, national
origin, age, marital status, handicap or disability; and claims relating to
leaves of absence mandated by state or federal law), breach of any contract or
covenant (express or implied), tort claims, violation of public policy or any
other alleged violation of statutory, contractual or common law rights (and
including claims against the Company’s officers, directors, employees or agents)
if not otherwise settled between the parties, shall be conclusively settled by
arbitration to be held in New York, New York, in accordance with the American
Arbitration Association’s Employment Dispute Resolution Rules (the “Rules”).
Arbitration shall be the parties’ exclusive remedy for any such controversies,
claims or breaches. The parties agree they shall not seek any award for punitive
damages for any claims they may have under this Agreement. The parties also
consent to personal jurisdiction in New York, New York with respect to such
arbitration. The award resulting from such arbitration shall be final

 



--------------------------------------------------------------------------------

Mr. Jeff R. Scherb

July 12, 2002

Page 5

 

and binding upon both parties. Judgment upon said award may be entered in any
court having jurisdiction.

 

You and the Company hereby waive the right to pursue any claims, including but
not limited to employment termination - related claims, through civil litigation
outside the arbitration procedures of this provision, unless otherwise required
by law. You and the Company each have the right to be represented by counsel
with respect to arbitration of any dispute pursuant to this paragraph. The
arbitrator shall be selected by agreement between the parties, but if they do
not agree on the selection of an arbitrator within 30 days after the date of the
request for arbitration, the arbitrator shall be selected pursuant to the Rules.

 

In the event of any arbitration hereunder, the parties agree each shall bear its
or his own attorneys’ fees and costs associated with or arising from such
arbitration or other proceeding.

 

        Yours sincerely,          /s/    Stephanie W. Abramson         Stephanie
W. Abramson         Chief Legal Officer

 

I hereby accept the terms and conditions of employment as outlined above:

 

/s/    Jeff Scherb      

7-21-02

Jeff Scherb      

Date

 